Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 21 - 29 are pending.
Claims 21 – 29 are rejected. 
Response to Arguments
Applicant's arguments filed November 15, 2021 have been fully considered but they are not persuasive. Claims 21 – 29 are rejected for the reasons set out in the Office Action mailed on May 19, 2021 and reproduced below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21 - 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 1396531 (Jakkula et al.) in view of Monnier et al. (US 5,705,722).
Applicant is reminded that during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Claim terms 
The rejected claims cover, inter alia a process for the manufacture of diesel-range branched hydrocarbons comprising the following steps: hydrotreating a feed comprising: (i)    at least one organic or inorganic sulphur compound, (ii)    hydrogen, (iii)    a feedstock comprising bio oil and/or fat from renewable sources, and (iv)    at least one diluting agent, in the presence of a hydrogenation catalyst to form hydrocarbons, wherein the feed contains less than 1 w-ppm alkali and alkaline earth metals, calculated as elemental alkali and alkaline earth metals, less than 1 w-ppm other metals, calculated as elemental metals, and less than 5 w-ppm phosphorous, calculated as elemental phosphorous; and isomerizing the formed hydrocarbons in the presence of an isomerization catalyst to produce diesel-range branched hydrocarbons.
Dependent claims 22 – 29 further limit the feedstock, hydrogen, feed and diluting agent.
However, Jakkula discloses a process for the producing a hydrocarbon component of biological origin.  The process of Jakkula comprises at least two steps, the first one of which is a hydrodeoxygenation (HDO) step and the second one is an isomerization step operated using the counter-current flow principle. A biological raw 
In the first step of the process, i.e. in the hydrodeoxygenation step, hereinafter referred to as the HDO step, the structure of the biological component is decomposed, oxygen, nitrogen, phosphorus and sulphur compounds, and light hydrocarbons as gas are removed, and the olefinic bonds are hydrogenated. In the second step of the process, i.e. in the so-called isomerization step, isomerization is carried out for branching the hydrocarbon chain and improving the performance of the paraffin at low temperatures. (pp 3, [0016]).  Specifically, in the first step i.e. HDO step of the process of Jakkula, hydrogen gas and the biological component to be hydrogenated are passed to a HDO catalyst bed system either as co-current or counter-current flows, said catalyst bed system comprising one or more catalyst beds. (pp. 3, [0020]).  The feed stock, a biological raw material containing fatty acids and/or fatty acid esters that originate from plants, animals or fish is used, said biomaterial being selected from the group consisting of vegetable oils/fats, animal fats, fish oils and mixtures thereof. Examples of suitable biomaterials are wood-based and other plant-based fats and oils such as rapeseed oil, colza oil, canola oil, tall oil, sunflower oil, soybean oil, hempseed oil, olive oil, linseed oil, mustard oil, palm oil, peanut oil, castor oil, coconut oil, as well as fats contained in plants bred by means of gene manipulation, animal-based fats such as lard, tallow, train oil, and fats contained in milk, as well as recycled fats of the food industry and mixtures of the above.  (pp. 3, [0017]).  In Jakkula, alkali-refined rapeseed oil is used.  ((Example 2).  The proprieties of the alkali-refined rapeseed oil is set out in Table 3 shows the complete absence of metal and phosphorus impurities.  The product 
Further, mixtures of a biological raw material and hydrocarbon may also serve as the feed, and further, the hydrocarbon component obtained as the product may, if desired, be recycled back to the feed to control the exothermal character of the reactions. (pp. 3, [0019]). Also, with regard to the recycle, a product from the isomerization step or another suitable hydrocarbon may also be added to the feed of the HDO step.  (pp. 4, [0025]).  Furthermore, according to Jakkula, in the HDO step, a liquid stream may optionally be withdrawn from between and/or after the catalyst beds. The liquid stream is cooled and water is removed therefrom, and then it is returned back on the catalyst beds.
Additionally, prior to the HDO step the biological raw material may be treated by prehydrogenation under milder conditions.  (pp. 3, [0021] & pp. 5, [0040] to pp. 6, [0050]).
The difference between the instantly claimed invention and Jakkula is as follows: the HDO feed including at least one organic or inorganic sulphur compound.
However, with regard to the HDO feed including at least one organic or inorganic sulphur compound, the Examiner turns to the teaching of Monnier.  
Monnier discloses adding sulfur compound to a biological feedstock and hydrotreating the feed stock.  (col. 2, ln 44 – 50 & col. 4, ln 10 – 17).  Specifically, in Monnier the hydrotreating process used tall oil and a nickel-molybdenum on aluminum catalyst.   The catalyst was activated by presulfiding the nickel and molybdenum oxide active sites supported on alumina. (col. 4, ln 1 – 4 & Example 1).  Also, the tall oil was 
It would have been obvious to one of ordinary skill in the art to include at least one organic or inorganic sulphur to the feed of Jakkula based on the teachings of Monnier because, Monnier teaches that the nickel and molybdenum-based hydrogenation catalyst perform much better when sulphided.  Further, Monnier discloses both presulfiding the Ni-Mo catalyst and spiking the feed stream with elemental sulfur to “avoid loss of sulphided active sites on the catalyst surface and maintain catalyst activity.”  Motivation for the combination can be found in the fact that the process and catalyst of Monnier are essentially identical to the HDO process of Jakkula.  Further, a person of ordinary skill in the art when viewing the two processes and having a desire to avoid reduced catalyst activity would have reason to expect that the addition of sulfur, as set out in Monnier, to the feed in the process of Jakkula would be successful.  
Furthermore, while a person of ordinary skill in the art would have understood that hydrotreating processes prior to Jakkula were well-known to reduce sulfur content from more than 10,000 w-ppm in a feedstock to below 10 w-ppm, Jakkula expressly discloses a stripping step to remove sulfur compounds and other impurities from the HDO product as before the products are contacted with the isomerization catalyst.  (pp. 4, [0026]).  In fact, Jakkula discloses sulfur compounds present in the feed are reacted in the HDO step and become part of the gaseous phase (pp. 6, [0060]).  As such, the person of ordinary skill in the art would have reasonably expected that the sulfur compounds added in the hydrotreating process of Monnier would be readily removed 
	Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art at  the time the invention was made, would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success. 
Response to Arguments
Applicant respectfully asserts that the Examiner has failed to establish the claims are obvious under 35 USC 103 over Jakkula in view of Monnier.  Applicant asserts that the cited references fail to teach or suggest “wherein the feed contains less than 1 w-ppm alkali and alkaline earth metals, calculated as elemental alkali and alkaline earth metals, less than 1 w-ppm other metals, calculated as elemental metals, and less than 5 w-ppm phosphorous, calculated as elemental phosphorous,” as recited in claim 21.  Arguing further, that the Office has not met its burden to show that the property is inherent to alkali-refined rapeseed oil, or the alkali-refined rapeseed oil in the example of Jakkula.  Further, more Applicant directs the Examiner to consider, the Declaration of Edward Sughrue dated July 31, 2018 (Exhibit 1002 in REG Synthetic Fuels v. Neste, IPR2018-01375; Reference 379 in 09/09/20 IDS) and his discussion of the reference MAG, T., “Canola Seed and Oil Processing,” Canola Council of Canada, 1994. (Reference 250 in 09/09/20 IDS))."
In response the Examiner, refers back to the initial argument that claims must be "given their broadest reasonable interpretation consistent with the specification." In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).  Further, in 
A purpose of Jakkula’s process is to take into consideration the properties of the biological raw material, when combining HDO step of the biological starting material and the isomerization process in the field of producing high quality diesel components.  (pp. [0010]).  Jakkula notes that the pretreatment and purity of the raw biological materials contribute to the service life of the catalyst in the HDO step.  (pp. 2, [0007]).  Jakkula’s Example 1 uses TOFA with 100% free fatty acid. (Table 1, pp. 8).  Jakkula’s Example 2 uses refined rapeseed and in Table 3 it is discloses and not having metal or phosphorous.  Jakkula discloses pretreatment of the biological feeds and uses pretreated feed in Example 1 (TOFA) and in Example 2 (alkali-refined rapeseed).  Thus, one of ordinary skill in the art in view of the feeds of Jakkula would consider the feeds to be essentially the same. For this reason the claims are obvious.
The Examiner considered the Declaration of Edward Sughrue dated July 31, 2018 (Exhibit 1002 in REG Synthetic Fuels v. Neste, IPR2018-01375; Reference 379 in 
Regarding the Monnier reference.  The Monnier reference was not used to disclose “wherein the feed contains less than 1 w-ppm alkali and alkaline earth metals, calculated as elemental alkali and alkaline earth metals, less than 1 w-ppm other metals, calculated as elemental metals, and less than 5 w-ppm phosphorous, calculated as elemental phosphorous”.  As noted by Applicant is disclosed the inclusion of a 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622